Citation Nr: 0113099	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  94-41 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disorder, claimed as emphysema and chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for bilateral varicose 
veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran had more than 3 years of active duty, including a 
period from September 1968 to November 1970.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to 
service connection for emphysema, bilateral varicose veins, 
hemorrhoids and hammertoes.  The veteran timely completed an 
appeal with respect to these issues.

In April 1994, the veteran presented testimony at a personal 
hearing held by the Hearing Officer (HO) at the Philadelphia 
VARO.  A copy of the transcript of that hearing has been 
associated with the evidence of record.

In November 1997, the veteran's claims folder was permanently 
transferred to the St. Petersburg, Florida VARO as the 
veteran had moved to that jurisdiction.

By rating decision issued in April 1998, the St. Petersburg 
VARO confirmed and continued the denial of these service 
connection claims.  The RO also denied entitlement to an 
increased rating for the veteran's service-connected mental 
disorder and a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.

In May 1998, the veteran filed a notice of disagreement with 
respect to the denial of the increased rating and TDIU 
claims.  The veteran also withdrew the appeal with respect to 
the claims for service connection for hemorrhoids and 
hammertoes.  Consequently, the propriety of the denial of 
these claims is no longer for consideration, and will not be 
discussed herein.  See Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).

The veteran's appeal of the denial of TDIU was thereafter 
rendered moot by a May 1999 rating decision which granted 
entitlement to the benefit sought, as well as entitlement to 
a 70 percent disability evaluation for service-connected 
mental disorder.  Consequently, the veteran was issued a 
statement of the case as to the denial of the increased 
rating claim only in June 1999.  Later that month, however, 
the veteran withdrew the increased rating claim from 
appellate status.  Therefore, it will also not be discussed 
herein.  Id.

In October 1999, the veteran presented testimony with respect 
to the remaining claims for service connection for emphysema 
and bilateral varicose veins at a personal hearing held by 
the HO at the St. Petersburg VARO.  A copy of the transcript 
of that hearing has also been associated with the record.

In October 2000, the Board remanded this case to the RO for 
initial consideration of additional evidence submitted by the 
veteran.  Following compliance, the RO confirmed and 
continued the denial of the benefits sought in a January 2001 
supplemental statement of the case.  This case has now been 
returned to the Board for consideration, for the first time, 
on the merits.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court or CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000).  The appellant will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304 (2000).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  
However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2000).  
Congenital or developmental defects may not be service-
connected because they are not considered "injuries" under VA 
law and regulations.  38 C.F.R. § 3.303(c) (2000).  The VA 
General Counsel has held, however, that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  In sum, congenital diseases 
are service- connectable where a superimposed disease or 
injury occurs during, or as a result of, active service.  
VAOPGCPREC 82-90 (July 18, 1990).  38 C.F.R. §§ 3.303(c), 
3.306.  Compare 
38 C.F.R. § 4.57.

In the instant case, the veteran is a retired medical doctor 
whose specialty was in obstetrics and gynecology.  In 
conjunction with this appeal, it is noted that the veteran 
has provided various statements and given testimony as to the 
pathology of the disabilities at issue.  While the veteran 
concedes that the underlying chronic lung disorder at issue, 
alpha 1 antitrypsin deficiency, is congenital in nature, it 
is essentially claimed that the lung disorder was permanently 
aggravated during service.  With respect to varicose veins, 
the veteran testified that the disorder is directly related 
to lower extremity trauma incurred during parachute training 
in the military.

Here, the Board observes that the veteran has never been 
afforded VA pulmonary or vascular examination to determine 
the most probable etiology of the claimed disabilities.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for claimed chronic lung 
disorder and bilateral varicose veins, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source that the veteran identifies.  
Copies of the medical records from all 
sources that the veteran identifies 
should then be requested.  Efforts to 
obtain these records should also be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  The RO must schedule the veteran for 
VA examination by board-certified 
specialists in the pulmonary and vascular 
diseases, if available, who have not 
previously examined the veteran.  The 
claims folder, including a copy of this 
remand order, should be made available 
for review by each examiner in 
conjunction with their examination.  X-
rays, laboratory tests, and/or other 
diagnostic studies should be performed as 
deemed appropriate by the specialists.  
Each examiner should integrate the 
previous findings and diagnoses with the 
current findings to obtain a true picture 
of the veteran's claimed disorders.

The pulmonary examiner is requested to 
indicate, to a reasonable degree of 
medical certainty:

	(i) whether the veteran's underlying 
lung disorder, alpha 1 antitrypsin 
deficiency, is congenital or 
developmental, and if so, whether it is a 
defect or disease process; and 

	(ii) if the veteran's underlying 
lung disorder is determined to be 
acquired or a congenital or developmental 
disease process, whether it is more 
likely, less likely or as likely as not 
that any present pulmonary disorder, to 
include claimed emphysema and COPD, 
constitutes a superimposed disease 
incurred as a consequence of a 
pathological worsening of the veterans' 
preexisting lung disease in service 
beyond its natural progression.

The vascular examiner, in turn, is asked 
to indicate whether it is more likely, 
less likely or as likely as not that any 
current bilateral varicose vein or venous 
insufficiency disorder of the lower 
extremities is related to service either 
by way of incurrence or aggravation, or 
secondary to any service-connected 
disorder.

In either case, a discussion of the 
salient facts and the medical principles 
involved will be of considerable 
assistance to the Board.  The examination 
report(s) should then be associated with 
the veteran's claims folder.



3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's service 
connection claims.  If either of the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
accredited representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until so 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of one or more of the claims on appeal.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




